PER CURIAM.
In this Anders appeal,1 we find no error with respect to the revocation of appellant’s probation. On the basis of that revocation, the trial court lawfully sentenced appellant to a term of five years in state prison, and pursuant to the representation of defense counsel, awarded credit for time previously served in the amount of 207 days. Our independent review of the record suggests, however, that the amount of credit for time previously served with respect to this offense may be in error.
Based upon an earlier violation, appellant was sentenced to a term of one year in the county jail, and was originally granted credit against that sentence in the amount of 163 days. Shortly thereafter, the trial court entered an order correcting the amount of credit for time served from 163 to 220 days. It would appear that the credit applied against the instant sentence was arrived at by adding the original 163 day credit to the 44 days appellant spent in custody between the time of his arrest on the most recent violation and the imposition of the five year sentence. Thus, the 207 days credit seemingly does not include either the additional 57 days awarded by the trial court in its corrective order, or any additional time appellant served in the county jail pursuant to the prior one year sentence.
In view of this apparent discrepancy, we direct the trial court, on remand, to conduct such proceedings as are necessary to determine whether appellant has been afforded the proper amount of credit for time previously served with respect to this offense.
AFFIRMED in part and REMANDED with directions.
BOOTH, JOANOS and MICKLE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).